Citation Nr: 1608141	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-40 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 20 percent for a thoracolumbar back disability prior to February 27, 2013, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to May 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This case was previously before the Board in February 2014, at which time it was remanded for further development, to specifically include obtaining an updated VA examination.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Prior to June 12, 2012, the Veteran's thoracolumbar spine disability was characterized by full range of motion complaints of pain and stiffness; interference with his work was not shown.

2. The Veteran's thoracolumbar spine disability has been shown to interfere with his work and require changes to his duties since June 12, 2012.

3. Since June 12, 2012, the Veteran's thoracolumbar spine disability has been characterized by marked interference with employment due to pain and limitation of motion to 45 degrees of flexion or less; limitation of motion to 30 degrees or less and incapacitating episodes have not been shown.


CONCLUSIONS OF LAW

1. Prior to June 12, 2012, the criteria for entitlement to a disability rating higher than 20 percent for thoracolumbar spine disability were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5235-43 (2015).

2. As of June 12, 2012, the criteria for entitlement to a disability rating of 20 percent under the rating schedule and an additional 10 percent for marked interference with employment on an extraschedular basis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5235-43 (2015).

3. The criteria for entitlement to a disability rating in excess of 30 percent (20 percent schedular and 10 percent extraschedular) have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5235-43 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In January 2009, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in July 2008, May 2009, and May 2014.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disabilities of the spine are rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Formula).  In this instance, the Veteran has not claimed incapacitating episodes and there is no evidence of such in the record.  Therefore, the IVDS Formula need not be addressed further.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a, Note (2).

Facts and Analysis

The Veteran was granted service connection for a lumbar spine disability in a rating decision issued in October 2008, and a 10 percent disability rating was assigned effective the date after service separation.  The Veteran appealed this rating decision and submitted additional information showing that he also had a disability affecting his thoracic spine.  A rating decision issued in July 2010 granted service connection for the thoracic spine disability and noted that under the rating code the thoracic and lumbar spines are rated together (thoracolumbar disability); a 20 percent disability rating was therefore assigned contemplating both the lumbar and thoracic spine, effective the date after service separation.  The Veteran continued his appeal.  The question before the Board, then, addresses the disability affecting the Veteran's thoracolumbar spine as a single entity. 

The record shows that the Veteran underwent microdiscectomy surgery in April 2007, while still in service, which did not resolve his back pain.  In May 2010 he had a neuro stimulator implanted in his back to address his radicular pain, which was decreased by 40 to 60 percent.  He still experiences pain on a daily basis, with flare-ups brought on by prolonged standing, walking, or strenuous activity.

At the May 2009 VA examination the Veteran described low back pain with some radiation down his legs occurring three to four times a week lasting up six hours.  He had increased pain if he did any lifting or sat for too long.  Range of motion testing showed full active range of motion (90 degrees flexion, 30 degrees extension, 30 degrees lateral flexion bilaterally, and 30 degrees rotation bilaterally) with no additional limitations after repetitive motion.  The Veteran reported having lost less than one week of work as a result of his low back problems.  

A June 12, 2012 letter from the Veteran's treating physician to his employer noted that the Veteran was coping with low back pain as a result of injuries suffered during his Marine Corps service.  He could not engage in any lifting, standing, walking, or twisting for more than 20 minutes without increased pain and decreased ability to concentrate.  He had impaired sleep as a result of his pain which resulted in further impairment of concentration.  The physician recommended that the Veteran be allowed to perform a desk job or a less active physical job so that his pain would be reduced and he would be able to concentrate and function better in his work.

In February 2013, the Veteran's treating physician responded to a request from the Veteran's employer with respect to advice on reasonable accommodations for his job.  The physician recommended four specific modifications of his job: allowing the Veteran to work a maxi-flex schedule so long as 40 hours of work were completed each week, allowing him to drive himself to job sites so that he could leave if his pain became unbearable without inconveniencing other employees, a change in his core work hours to an earlier start time in the morning to allow him to work when his pain was less and his mind was fresh, and allowing him to complete his inspection reports at his desk in the office rather than in the field in order to allow him to sit and rest his back.

At the May 2014 VA examination the Veteran complained of progressively worsening back pain and stated that he had sought and received reasonable accommodations in his job with the U.S. Forest Service to help alleviate pain.  At the time of the examination the Veteran was experiencing a pain flare-up and the examiner noted that the range of motion findings were affected and an estimate of normal range of motion was not possible.  He exhibited forward flexion to 45 degrees with pain at 30 degrees, extension to 10 degrees with pain at 5 degrees, lateral flexion to 10 degrees on the right and 15 degrees on the left, and lateral rotation to 10 degrees bilaterally, with pain at the end points of lateral flexion and rotation.   

In July 2014, the RO submitted the Veteran's file to the Director of Compensation Services (Director) for consideration of whether an extraschedular rating should be granted based on the impact of the Veteran's disability on his employment.  The November 2014 opinion of the Director noted that the record showed marked interference with employment in the need for adjustments to the Veteran's job duties as recommended by his physician.  Based on this, the Director found that an additional 10 percent should be added to the Veteran's assigned disability rating.

After reviewing all of the evidence set forth above, the Board concludes that entitlement to a higher schedular rating for the Veteran's thoracolumbar spine disability is not shown.  Specifically, the Veteran does not report incapacitating episodes that would require application of the IVDS Formula.  Prior to June 2012, the Veteran showed full range of motion on examination, with complaints of pain, as at the May 2009 VA examination.  Therefore, entitlement to an increased schedular rating prior to June 2012 has not been demonstrated.  

Since then, the May 2014 examination showed that the Veteran's range of motion was limited to 45 degrees of flexion at most even when experiencing a flare-up, which is greater than the 30 degrees in the 40 percent rating criteria.  Also, given that the Veteran does have range of motion to at least 45 degrees in his thoracolumbar spine, ankylosis of the thoracolumbar spine is not shown.  Based on this evidence, the criteria for a higher schedular rating under the General Rating Formula for the Veteran's thoracolumbar spine disability have not been met at any point during the appeals period.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

However, the record shows that the Director determined that the Veteran's specific circumstances entitled him to an additional disability rating on an extraschedular basis, which added 10 percent to the assigned rating.  The Director explicitly based this determination on the evidence of record reflecting marked interference with the Veteran's employment.  The Director specifically identified the statement from the Veteran's physician dated February 17, 2013, as demonstrating such marked interference with employment and this is the apparent basis for the effective date assigned for the 30 percent disability rating.  The Board's review of the record, however, reflects that the Veteran's physician described marked interference with his employment in a record dated June 12, 2012, which set forth the basis for the Veteran to be assigned different and less strenuous job duties.  As such, the Board finds that June 12, 2012, is the more appropriate effective date for the additional 10 percent rating under the extraschedular provisions.  38 C.F.R. § 3.321(b)(1).


 
ORDER

Entitlement to a disability rating in excess of 20 percent prior to June 12, 2012 is denied.

Entitlement to a disability rating of 30 percent (20 percent under the rating schedule and 10 percent extraschedular based on marked interference with employment) is granted effective June 12, 2012.

Entitlement to a disability rating in excess of 30 percent (to include 20 percent under the rating schedule and 10 percent extraschedular) is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


